Citation Nr: 0608713	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Meniere's disease, 
including as secondary to service connected hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
claim was denied by the Board in November 2002.  The veteran 
appealed the claim to the United States Court of Appeals for 
Veterans Claims (CAVC).  In July 2003, the CAVC granted a 
Joint Motion for Remand.  The Board in turn remanded the 
claim to the RO in December 2003.  

The veteran filed increased rating claims for hearing loss 
and tinnitus in November 2004.  The RO issued a May 2005 
rating decision denying the claims.  No notice of 
disagreement has been filed in regards to these claims. As 
such, the Board has no jurisdiction with which to adjudicate 
the claims.  


FINDINGS OF FACT

1.  The veteran sustained one confirmed incident of acoustic 
trauma while on active service, and such acoustic trauma led 
to hearing loss and tinnitus.

2.  The veteran is not a veteran of combat.

3.  The veteran's Meniere's disease is not causally related 
to his active duty service, nor is it caused or aggravated by 
his service-connected hearing loss and tinnitus.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by any 
incident of service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a rating decision was 
issued in June 1998 and the veteran filed his substantive 
appeal in October 1999 (prior to the enactment of the VCAA).  
The RO provided VCAA notice letters in September 2003 and 
January 2004.  These letters effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The appellant was also notified of 
what the evidence must show to support his claim of 
entitlement to service connection for Meniere's disease, as 
secondary to service connected hearing loss and tinnitus.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the September 2003 and January 2004 notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

In sum, the claimant has been effectively provided notice as 
to the essential elements and type of evidence necessary to 
prevail in his claim.  Further, he has ample opportunity to 
submit evidence and argument in support of his claim, and the 
record shows he has done so.  The Board also notes that the 
veteran is represented by legal counsel and has therefore had 
additional assistance from his representative in matters 
related to his claim.  Under the circumstances of this case, 
the Board concludes that to decide the appeal on the merits 
at this time would not be prejudicial to the claimant.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran is currently service connected for hearing loss 
and tinnitus.  The grant of service connection for these 
conditions was based on the veteran's allegation that he was 
subjected to excessive noise exposure in the form of an 
incinerator explosion in September 1966.  Although the 
service medical records did not contain any record of the 
explosion, a September 1976 lay witness statement by T.E.H. 
substantiated the veteran's claim.  According to T.E.H.'s 
statement, the explosion occurred when the veteran was 
burning litter and other debris that he accumulated around 
the training center.  The explosion knocked the veteran down 
and he remained in a dazed condition.  He was taken to the 
emergency ward of a local hospital, treated, and then 
released.  The incident was not investigated because the 
injury did not involve hospitalization in excess of 24 hours.  
The Commanding Officer deemed the cause of the explosion to 
be aerosol cans that were subjected to excessive heat (the 
debris from the explosion consisted of several discarded 
shaving cream and paint cans).  T.E.H. believed that the 
effects of the blast were greater that that which would have 
occurred from rupturing aerosol cans; but without evidence to 
support that belief, the incident report was closed.  

The Board notes that the crux of the veteran's claim for 
secondary service connection is the presence or absence of a 
medical nexus that would link the veteran's Meniere's disease 
to his hearing loss and/or tinnitus.  The medical evidence in 
this case is in conflict and the Board notes that one reason 
for the various opposing medical opinions is the fact that 
the history given by the veteran is subject to numerous 
inconsistencies.  

At an April 1981 VA examination, the veteran reported that he 
had sustained his hearing loss when "some dynamite exploded 
at a close distance."  He further claimed that his eardrums 
were perforated, but then healed spontaneously.  

A July 1994 outpatient treatment report reveals that the 
veteran complained of dizziness and nausea of one day's 
duration.  In May 1997, he complained of increased dizzy 
spells of four months duration.  He was diagnosed with 
Meniere's disease in August 1997 and he filed his claim for 
service connection that same month.      

The veteran underwent a VA examination in October 1997.  He 
reported that his hearing loss was incurred in 1966 when he 
was standing "within feet of a 10 pound [detonation] cord 
which went off," and which knocked him to the ground.  The 
clinician diagnosed the veteran with Meniere's disease, but 
noted that there was a question as to whether there is a 
relationship between the veteran's Meniere's disease, and his 
hearing loss.  She referred the veteran to Dr. R.L.S. for a 
December 1997 audiological examination.  Upon examination, 
the veteran reported that he was "exposed to heavy weapons 
fire and jet engine noise" while on active duty, and that he 
sustained his hearing loss when he was in close proximity to 
an "explosive device" in 1966.  Dr. R.L.S. noted that if the 
diagnosis of Meniere's disease is accurate, an added hearing 
loss in the affected ear would be consistent with that 
diagnosis and directly related, but the condition would not 
explain the hearing loss in the unaffected ear, nor would it 
likely account for the major portion of his hearing loss in 
the affected ear, given it's historical progression.  

The veteran underwent another VA examination in May 1998.  
The clinician opined that the veteran had Meniere's disease, 
but that it was not secondary to his service connected 
hearing loss and tinnitus.  

A November 1998 VA medical treatment note reveals that the 
veteran claimed that he sustained his hearing impairment in a 
1966 explosion, after which he was in a "coma for 3 days."  
The veteran also reported that he had been having symptoms of 
Meniere's disease (including severe vertigo, blurry eyesight, 
and severe headaches) for the past 15 years.  The Board notes 
that that would put the onset date of Meniere's disease at 
approximately 1983 (eleven years prior to the July 1994 
report in which the veteran complained of dizziness and 
nausea of one day's duration).  

The veteran submitted a May 2000 correspondence from Dr. 
J.R.A. of Oregon Health Services University.  Dr. J.R.A. 
stated that he first met the veteran a year ago.  He also 
stated that "in reviewing his history, he is noted to have 
sustained several concussive injuries while in the service." 
[Emphasis added].  He further stated that "I have no doubt 
that the tinnitus and hearing loss are in large part due to 
these concussive injuries (explosions, gunfire, etc.)" 
[Emphasis added].  He noted that Meniere's disease "is 
thought in some cases to be due to a concussive injury to the 
inner ear.  In the case of [the veteran] it is at least as 
likely as not that these concussive injuries also lead to his 
Meniere's disease." [Emphasis added].  

The veteran submitted a September 2000 medical opinion from 
Dr. C.N.B. in which he opines that the veteran's Meniere's 
disease is secondary to his service exposure to noise.  In 
support of his opinion, he quoted several medical reports 
including: the November 1998 report in which the veteran 
reported being in a coma for three days following the 
September 1966 explosion and voiced complaints of Meniere's 
symptoms for approximately 15 years; and Dr. J.R.A.'s 
statement of the veteran's medical history which included 
several concussive injuries.  

In April 2001, the Board requested an independent medical 
examiner's (IME) opinion.  In a June 2001 response, Dr. 
R.A.G, Professor and Chairman of the Department of 
Otolaryngology at Wright State University, opined that the 
degree of medical probability that the appellant's Meniere's 
disease was caused or aggravated by his service-connected 
bilateral hearing loss was less than 15 percent.  As a 
predicate to his opinion, Dr. R.A.G. reported that he had 
reviewed the appellant's claims folder, as well as the other 
previously submitted medical opinions.  His opinion reflects 
the following points:

1.  There was reference to a 1966 explosion caused by the 
puncture of several aerosol cans in a closed environment, but 
that the "several histories to multiple explosions and 
concussions" were "not well documented;"

2.  The medical record included a 1967 audiogram detected a 
low frequency hearing loss pattern, which followed the 1966 
explosion, and although its results were not necessarily 
typical of Meniere's disease, they were also not incompatible 
with the diagnosis;

3.  Episodic vertigo developed in 1993, with nausea and 
vomiting and fullness of the left ear, and that if the VA 
examiner who had opined that there was no association between 
Meniere's disease was not aware of the articles demonstrating 
the possibility of noise induced hearing loss and Meniere's 
disease, such would have been a "very logical" conclusion; 

4.  While the causal relationship among noise induced hearing 
loss, acoustic trauma, and Meniere's disease was discussed in 
medical literature, the incidence of patients developing 
Meniere's disease as a result of such causes was "less than 
5%" in the articles referenced;

5.  Although the literature reported that it may be months or 
years before the symptoms of Meniere's disease developed, it 
would be "extremely unlikely" that the symptoms of vertigo 
would develop 20 years after the onset of the hearing 
symptoms;

6.  Given that the symptoms of vertigo associated with 
Meniere's disease developed about 20 years after the 
documented in-service event, the probability of a causal 
relationship between the service-connected hearing loss from 
noise exposure and Meniere's disease was "quite low."

The veteran submitted another correspondence from Dr. C.N.B. 
in September 2001.  In it, Dr. C.N.B. stated that Dr. 
R.A.G.'s opinion was inadequate in part because it failed to 
how he arrived at the conclusion that there is less than a 
15% likelihood that the veteran's Meniere's disease is 
related to his hearing loss and tinnitus; it does not explain 
why his (Dr. C.N.B.'s) opinion is wrong; it does not provide 
an alternative cause of the veteran's Meniere's disease; and 
it does not refute Dr. C.N.B.'s medical literature sources.  
Dr. C.N.B. reiterated his opinion that the veteran's 
Meniere's disease is secondary to his hearing loss and 
tinnitus.  

The veteran also submitted an August 2004 correspondence from 
Dr. D.L.R. in which he states in toto that "[The veteran] 
suffered head trauma while in military service.  He now 
suffers from Meniere's disease.  It is documented that 
Meniere's disease can be caused by head trauma.  While it can 
never be proven that his Meniere's is due to that head 
trauma, it is a very real possibility.  Thank you for your 
consideration of this fact regarding his disability."  

Analysis

As noted above, the Board recognizes that there is a great 
deal of conflict among the various medical opinions.  It 
appears that one reason for the variety of medical opinions 
is the apparently inconsistent histories provided by the 
veteran at various different examinations.  The veteran's 
claims file contains a record of a single explosion occurring 
in September 1966.  The explosion knocked the veteran down 
and he remained in a dazed condition.  He was taken to the 
emergency ward of a local hospital, treated, and then 
released (in fewer than 24 hours).

The veteran has erroneously told medical examiners that he 
sustained several concussive injuries, including heavy 
gunfire and jet engine noise; having been in a coma for three 
days; and having suffered from symptoms of Meniere's disease 
since approximately 1983.      

The appellant's service records indicate that he served as a 
motor vehicle operator. There can be no doubt in this regard 
that the veteran may well have involved some exposure to 
engine noises of undeterminable severity, but although the 
veteran served in Vietnam, there is absolutely no evidence 
that he engaged in combat with the enemy.  Cf. 38 U.S.C.A. § 
1154(b) (Providing in substance that in the case of veterans 
of combat, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service).  The appellant is not a combat 
veteran, and for the Board to presume either the severity of 
noise exposure or other incidents of audio trauma would 
amount to pure speculation.

Even if the veteran could be deemed to be one who engaged in 
combat with the enemy, his evidentiary assertions are not 
entitled to the presumptions provided in 38 U.S.C.A. § 
1154(b) because his evidentiary assertions concerning events 
in service, standing by themselves and without consideration 
of any other evidence, contain material contradictions as to 
the explosive trauma and the alleged "coma" for three days.  
Thus, they are not credible or "satisfactory" and the 
presumption is not for application.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Board notes that the credibility of the claimant's 
evidentiary assertions concerning both events in service and 
the history of the disability post service is critical 
because of the obvious importance of these factors in the 
formation of the various medical opinions that have been 
obtained relative to the claim at issue.  To the extent that 
the appellant has conveyed to medical examiners these 
material misrepresentations of his medical history and those 
physicians have relied upon such misrepresentations in 
formulating their opinions, the probative weight of the 
opinions is effectively diminished.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  In other words, the mere endorsement of a 
physician can not restore or enhance the probative value of a 
medical opinion founded upon inaccurate premises.

In this case, the medical clinician who conducted the May 
1998 VA examination, and Dr. R.A.G. have opined that the 
veteran's Meniere's disease is less likely than not related 
to his service connected hearing loss and tinnitus.  Drs. 
C.N.B. and J.R.A. have opined that it is as likely as not 
that the veteran's Meniere's disease is secondary to his 
hearing loss and tinnitus.  Finally, Dr. D.L.R. has opined 
that while it cannot be proven that the veteran's Meniere's 
disease was caused by head trauma, "it is a very real 
possibility."  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors that favor the 
valuation of the Dr. R.A.G. over the opinions of Drs. C.N.B, 
J.R.A., and D.L.R.  The Board notes that Dr. J.R.A.'s May 
2000 medical opinion was based in part on a history 
completely unsupported by the evidence.  Although Dr. J.R.A. 
indicated that he reviewed the veteran's history, he states 
on numerous occasions that the veteran sustained several 
concussive injuries while in the service.  He also stated 
that "I have no doubt that the tinnitus and hearing loss are 
in large part due to these concussive injuries (explosions, 
gunfire, etc.)" [Emphasis added].  The Board notes that 
there is absolutely no evidence in the service medical 
records of several concussive injuries.  In fact, the service 
medical records do not even contain a record of the single 
September 1966 explosion.  Service connection was granted 
based on the eye witness testimony of T.E.H., which was 
provided in September 1976 (ten years after the incident).  
While T.E.H.'s is a credible and unbiased account of the 
single September 1966 explosion, he made no reference to any 
other concussive injuries sustained by the veteran.  
Moreover, there is no evidence that the veteran was a combat 
veteran or that he was exposed to heavy gunfire.  Finally, 
Dr. J.R.A. noted that Meniere's disease "is thought in some 
cases to be due to a concussive injury to the inner ear." 
[Emphasis added].  Since he acknowledges that Meniere's 
disease is only thought to be caused by concussive injuries 
"in some cases" (as opposed to "most cases" or "all 
cases"), he must provide a rationale as to why, in the 
veteran's case, it was more likely than not caused by the 
September 1966 explosion.  He failed to offer such a 
rationale.

The opinion of Dr. C.N.B. suffers from many of the same 
defects.  The bulk of his September 2000 medical report is 
simply a list of quotations extracted from other medical 
reports, without explanation of their significance.  Many of 
these quotations simply document the veteran's hearing loss.  
Some of them simply note that head trauma is a possible cause 
of Meniere's disease.  One of them references the 
"possibility" that the veteran's Meniere's disease is 
secondary to trauma sustained in an explosion.  Many of the 
quotations contain the same erroneous information contained 
in Dr. J.R.A.'s medical report (that the veteran was in a 
coma for three days following the explosion; that he had been 
having symptoms of Meniere's disease since approximately 
1983; and that he had sustained several concussive injuries 
including gunfire).  He opined that "The literature supports 
a direct causal link between concussive injuries and 
Meniere's disease."  The Board notes that a general causal 
relationship between concussive injuries and Meniere's 
disease is not in dispute.  The issue is whether this 
veteran's Meniere's disease was caused by his single 
concussive injury.  In regards to this veteran and his 
history, Dr. C.N.B.'s opinions contain no indication that he 
recognized or attempted to distinguish between the actual 
history of the disability and the noncredible evidentiary 
assertions of the claimant.  Indeed, his reports on their 
face appear to accept as valid the claimant's noncredible 
evidentiary assertions.  Therefore, his opinions are founded 
upon false premises and thus are not entitled to any 
probative weight. 

Finally, the August 2004 medical opinion of Dr. D.L.R. is not 
at all probative.  There is no indication that Dr. D.L.R. 
reviewed the veteran's medical records.  There is no 
indication as to his area of expertise.  All he seems to know 
is that the veteran sustained head trauma while in the 
military; he now suffers from Meniere's disease; and 
Meniere's disease "can be caused by head trauma" [Emphasis 
added].  Like Dr. C.N.B.'s opinion, Dr. D.L.R. only notes a 
general causal relationship between concussive injuries and 
Meniere's disease.  It fails to provide a rationale that 
supports his opinion that this veteran's Meniere's disease 
was caused by his single concussive injury.  

To the contrary, Dr. R.A.G.'s opinion is highly probative in 
several respects.  First, it evidences that he was aware of 
the veteran's inconsistent statements concerning his medical 
history. The physician also identified the date of onset of 
vertigo in 1993, which is far more consistent with the 
initial and credible reports of medical history from the 
veteran rather than the later representations that it began 
in 1983 or 1984.  Dr. R.A.G. is also shown to have considered 
the other opinions of record, as noted by his observation 
that the connection among acoustic trauma, hearing loss, and 
Meniere's disease is noted and accepted.  However, the 
physician's observation that the development of Meniere's 
disease and its symptoms not occurring for approximately 20 
years is highly relevant, as it cogently and comprehensively 
explains the significance of the medical treatise evidence 
and the other medical opinions of record.

The Board finds Dr. R.A.G.'s opinion to thus be the most 
informed and most directly responsive to the inquiry in this 
matter.  His opinion is founded upon the most accurate 
history of the disability, and the most balanced in its 
explanation of the development of the appellant's disorder.  
Most importantly, Dr. R.A.G. has clarified that while there 
is certainly a connection among audio trauma, hearing loss, 
and Meniere's disease, the passage of time between the trauma 
and the development of the disorder in question renders it 
unlikely that the disorder is traceable to any incident of 
service.  He reported that in his expert opinion, "the 
medical probability that the veteran's Meniere's disease was 
caused or aggravated by his service connected hearing loss is 
between 10 and 15%."  For reasons explained above, the Board 
finds that the opinion by Dr. R.A.G. should be afforded 
considerable weight. 

In this case, an accurate command of the correct history is 
of vastly greater importance than any other factor shown by 
the record.  The Board therefore finds that no further 
pursuit of medical texts or treatises is warranted because 
the current record contains evidence that is dispositive and 
founded precisely upon the facts of this matter.  There is no 
reasonable possibility that a general text of treatise would 
warrant a different outcome on this record.  The 
preponderance of the evidence is against the claim and thus 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to service connection for Meniere's disease, 
including as secondary to service connected hearing loss and 
tinnitus, is not warranted.  The appeal is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


